DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 102 (a) (1) and (a)(2) as being anticipated by Kim et al (US 2016/0182187).
Regarding claim 1, Kim et al teach an encoding method, comprising: obtain an information bit sequence and a target code length M of a polar code; when a preset condition is satisfied, polar encode the information bit sequence to output a first encoded bit sequence with a first mother code length N1 (see paragraphs 0257 – 0261), repeat at least some bits in the first encoded bit sequence, to obtain a first target polar code with a length M 9see paragraph 260) ; wherein N1 is less than or equal to M (see paragraph 260), and N1 is an integer power of 2 (see paragraphs 0257 – 0261, rate matching, “performing rate matching by puncturing or repeating codeword bits”.

Regarding claim 6, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 7, which inherits the limitations of claim 5, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto. 
Regarding claim 11, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto. 
Regarding claim 12, which inherits the limitations of claim 11,  the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto. 

Allowable Subject Matter
Claims 3 – 5, 8 – 10, and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633